Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

                                   No. 14-BG-849

                 IN RE ANDREA MERRITT-BAGWELL, RESPONDENT.

                             A Member of the Bar of the
                        District of Columbia Court of Appeals
                            (Bar Registration No. 434943)

                        On Report and Recommendation of the
                         Board on Professional Responsibility
                                   (BDN-186-11)

(Submitted March 5, 2015                                    Decided May 14, 2015)

     Before BLACKBURNE-RIGSBY and BECKWITH, Associate Judges, and
STEADMAN, Senior Judge.

      PER CURIAM:        Having found by clear and convincing evidence that

respondent, Andrea Merritt-Bagwell, violated District of Columbia Rules of

Professional Conduct 1.1 (b) (failure to act with skill and care); l.15 (a) (intentional

or reckless misappropriation); 1.3 (a) (failure to act zealously and diligently);

1.3 (b)(2) (intentionally damaging or prejudicing a client); 1.3 (c) (failure to act

promptly);    8.4 (c)   (dishonesty);   and   8.4 (d)   (serious   interference    with

administration of justice), the Board on Professional Responsibility (“Board”)

recommended that the respondent be disbarred, that execution of the disbarment be
                                        2

stayed due to the existence of mitigating factors, and that respondent be instead

placed on three years of monitored probation subject to specific terms and

conditions, see infra at 3. Additionally, the Board recommended that should

respondent violate the terms of her probation or commit any additional violation of

the Rules of Professional Conduct, she will be subject to revocation of her

probation and face disbarment. The Board found that the above violations resulted

from respondent’s appointment as guardian for the estate of a minor where she

mishandled assets of the estate by paying herself legal fees without prior approval

from the probate court and failed to make mandatory timely reports to the probate

court.



         In considering the appropriate sanction, the Board determined that

respondent was entitled to mitigation under In re Kersey, 520 A.2d 321 (D.C.

1987), because she suffered from dysthymia1 and this misconduct would not have

occurred but for her dysthymia. See, e.g., In re Katz, 801 A.2d 982 (D.C. 2002)

(establishing that respondent’s depression and dysthymia were mitigating factors);

In re Verra, 932 A.2d 503, 505 (D.C. 2007). To her credit, respondent admitted

that she committed all of the violations, including intentional or reckless


         1
        The dysthymia was caused by a range of serious health and other problems
suffered by respondent and her immediate family.
                                         3

misappropriation, she has shown remorse for her misconduct, and she has been

substantially rehabilitated as a result of psychotherapy treatment. Thus, while it

recommends disbarment, the presumptive sanction for cases of intentional

misappropriation, see In re Addams, 579 A.2d 190 (D.C. 1990) (en banc), the

Board further recommends that disbarment be stayed in favor of three years of

probation on the terms and conditions that:

            a. Respondent shall continue to undergo therapy with a
            licensed psychotherapist, psychiatrist, psychologist, or
            other mental health professional for the full three years of
            probation, unless discharged earlier by that professional,
            which discharge shall be confirmed in a writing from the
            psychotherapist, psychiatrist, psychologist or other
            mental health professional to the Board and Bar Counsel;

            b. Respondent shall submit quarterly reports to the Board
            and Bar Counsel from the psychotherapist, psychiatrist,
            psychologist or other mental health professional, the
            scope of which shall be limited to Respondent’s
            substantial compliance with her treatment plan;

            c. Respondent shall execute an authorization form
            waiving any physician-patient or similar privilege to the
            extent necessary to permit the psychotherapist,
            psychiatrist, psychologist, or other mental health
            professional to release information to the Board and/or
            Bar Counsel and/or testify at a hearing regarding
            Respondent’s disability and compliance with the terms of
            probation and fitness to practice law, as provided under
            Board Rule 18.l;

            d. Respondent shall notify the Board and Bar Counsel of
            any change in her current employment status as promptly
            as feasible; and
                                         4

            e. Respondent shall notify the Board and Bar Counsel at
            least 30 days before resuming the practice of law, for the
            purpose of arranging an appropriate practice monitor.2

Should respondent violate the terms of her probation or commit any additional

violation of the Rules of Professional Conduct, she will be subject to revocation of

her probation and face disbarment. See In re Mooers, 910 A.2d 1046, 1046-47

(D.C. 2006). “Our decisions make clear that disbarment that would otherwise be

required may be suspended upon a successful showing under the Kersey doctrine.”

Id. at 1047 (internal quotation marks and brackets omitted).



      “In a disciplinary case, this court accepts the Board’s findings of fact unless

they are unsupported by substantial evidence of record.” In re Samad, 51 A.3d
486, 495 (D.C. 2012) (internal quotation marks and citations omitted); see also

D.C. Bar R. XI, § 9 (h)(1). Moreover, it will impose the sanction recommended by

the Board “unless to do so would foster a tendency toward inconsistent

dispositions for comparable conduct or would otherwise be unwarranted.” Id.

This court reviews the Board’s legal conclusions de novo. In re Samad, supra, 51

A.3d at 495 (internal quotation marks omitted). The Board, in turn, is required to

accept the factual findings of the hearing committee that are supported by

      2
        The Hearing Committee report states that respondent moved to California
in August 2013 and was employed in a non-lawyer position with the University of
California-San Francisco.
                                         5

substantial evidence in the record, viewed in its entirety. Id. However, the Board

owes no deference to the hearing committee’s determination of ultimate facts. Id.

Neither respondent nor Bar Counsel filed an exception to the Board’s

recommendation in this matter, therefore our standard of review is “heightened

deference to the [Board’s recommendation].” In re Coopet, 947 A.2d 1125, 1126

(D.C. 2008); In re Winston, 917 A.2d 629, 630 (D.C. 2007); In re Wechsler, 719
A.2d 100, 100 (D.C. 1998) (“[Where] [n]either Bar Counsel nor [respondent] has

filed an exception to the Board’s recommendation, [our] standard of review of the

Board’s recommended sanction is[] especially deferential.”). Here, the Board’s

findings were supported by the evidence provided and the Board relied on

precedent in selecting the appropriate sanction. See D.C. Bar R. XI, § 9 (h)(1).

We therefore accept the Board’s findings and recommendation. See In re Mooers,

supra, 910 A.2d at 1046-47. Accordingly, it is



      ORDERED that Andrea Merritt-Bagwell is disbarred from the practice of

law in the District of Columbia, that operation of the disbarment is hereby stayed,

and that respondent instead will serve three years of monitored probation subject to

the terms and conditions imposed by the Board in its Report and Recommendation.



                                             So ordered.